Name: Commission Implementing Regulation (EU) 2017/909 of 11 May 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Huile d'olive de Corse/Huile d'olive de Corse Ã¢  Oliu di Corsica (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  regions of EU Member States;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 30.5.2017 EN Official Journal of the European Union L 139/25 COMMISSION IMPLEMENTING REGULATION (EU) 2017/909 of 11 May 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Huile d'olive de Corse/Huile d'olive de Corse  Oliu di Corsica (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected designation of origin Huile d'olive de Corse/Huile d'olive de Corse  Oliu di Corsica registered under Commission Regulation (EC) No 148/2007 (2). (2) By letter of 18 February 2016, the French authorities notified the Commission that a transitional period under Article 15(4) of Regulation (EU) No 1151/2012, ending on 31 December 2025, had been granted to twelve operators that are established on their territory and meet the conditions of that Article in accordance with the Order of 26 January 2016 on the protected designation of origin Huile d'olive de Corse/Huile d'olive de Corse  Oliu di Corsica published on 5 February 2016 in the Official Journal of the French Republic. During the national objection procedure, these operators, who legally marketed Huile d'olive de Corse/Huile d'olive de Corse  Oliu di Corsica continuously for at least the 5 years prior to the lodging of the application, lodged an objection relating to the removal of the conversion timetable for olive varieties, indicating that a period of time was needed to change the composition of their groves. The operators in question are: EARL de Marquiliani, 20270 Aghione; Arthur Antolini, 11, lotissement Orabona, 20220 Monticello; Dominique Arrighi, 20290 Lucciana; Dominique Bichon, Le Regino, 20226 Speloncato; EARL Casa Rossa, Pianiccia, 20270 Tallone; William Delamare, Domaine de Valle, 20213 Querciolo; Roselyne Hubert, Pietra Macchja, 20279 Ville di Paraso; EARL Domaine de Torraccia, 20137 Lecci; Josette Lucciardi, Domaine de Pianiccione, 20270 Antisanti; Alfred Matt, plaine de Vallecalle, 20217 Saint-Florent; Jean-Luc Mozziconacci, Albaretto, 20240 Ghisonaccia and Jean-Louis Tommasini, 20225 Avapessa. (3) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (3). (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Huile d'olive de Corse/Huile d'olive de Corse  Oliu di Corsica (PDO) are hereby approved. Article 2 The protection provided under Article 1 is subject to the transitional period granted by France pursuant to Article 15(4) of Regulation (EU) No 1151/2012 to operators who fulfil the conditions of that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2017. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 148/2007 of 15 February 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (Geraardsbergse mattentaart (PGI)  Pataca de Galicia or Patata de Galicia (PGI)  Poniente de Granada (PDO)  Gata-Hurdes (PDO)  Patatas de Prades or Patates de Prades (PGI)  Mantequilla de Soria (PDO)  Huile d'olive de NÃ ®mes (PDO)  Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (PDO)  ClÃ ©mentine de Corse (PGI)  Agneau de Sisteron (PGI)  Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (PGI)  Sardegna (PDO)  Carota dell'Altopiano del Fucino (PGI)  Stelvio or Stilfser (PDO)  Limone Femminello del Gargano (PGI)  Azeitonas de Conserva de Elvas e Campo Maior (PDO)  ChouriÃ §a de Carne de Barroso-Montalegre (PGI)  ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (PGI)  Sangueira de Barroso-Montalegre (PGI)  Batata de TrÃ ¡s-os-Montes (PGI)  SalpicÃ £o de Barroso-Montalegre (PGI)  Alheira de Barroso-Montalegre (PGI)  Cordeiro de Barroso, Anho de Barroso or Borrego de leite de Barroso (PGI)  Azeite do Alentejo Interior (PDO)  Paio de Beja (PGI)  LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (PGI)  Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (PDO)) (OJ L 46, 16.2.2007, p. 14). (3) OJ C 9, 12.1.2017, p. 42.